Mr. Presiding Justice Baldwin delivered the opinion of the court. This is an appeal from a decree of the Superior Court of Cook county, dissolving a partnership between appellant and appellee, and ordering an accounting therein. Appellee, George A. Hook, filed his bill, alleging that on the 24th of January, 1907, he and William A. Wallick, appellant, entered into a partnership, under the name of George A. Hook & Company, for the purpose of conducting a hotel brokerage business, to commence at that time and continue until dissolved by mutual consent. Each of the parties was to give his time and attention to the business, and the profits and losses should be shared equally. For a one-half interest in the business, Wallick paid to Hook the sum of $5,000. On May 20, 1909, Hook, being in bad health, went to Boston, where he remained until the filing of the bill, during which time Wallick continued the business, concerning which he made written' reports to Hook from time to time. The principal controversy in the case arose out of the claim by Wallick that the partnership was dissolved when Hook left Chicago and went to Boston on the 20th of May, 1909, and that the decree of the court, which sustained the finding of the master, to the effect that the partnership continued down to the date of filing the bill, was erroneous. The controversy is essentially one of fact, and, after a careful examination of the evidence in the case, including the various exhibits filed, we have reached the conclusion that the decree of the court was fully sustained by the evidence, and that upon this record no error is shown. The decree will, therefore, be affirmed. Affirmed.